       Case 8:19-cr-00061-JVS Document 85 Filed 01/15/20 Page 1 of 2 Page ID #:1866


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                  CASE NUMBER:

    UNITED STATES OF AMERICA
                                                                                                     SA CR No. 19-061-JVS
                                                                   Plaintiffs)
                                         V.
    MICHAEL JOHN AVENATTI
                                                                                                 UNDER SEAL
                                                                                 nMErrvEnWARRANT FOR ARREST
-                                                                                   Amended to correct year and place of issuance.
                                                                Defendant(s).


    TO:        UNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

    YOU ARE HEREBY COMMANDED to arrest MICHAEL JOHN AVENATTI
    and bring him/her forthwith to the nearest Magistrate Judge to answer a(n): ❑Complaint ❑Indictment
    ❑ Information ~ Order of Court ~ Violation Petition ❑Violation Notice
    charging him/her with (ENTER DESCRIPTION OF OFFENSE BELOW)
    violating the terms of his pretrial release conditions, namely,the condition that defendant AVENAT'~ not coin~nit a.~ederal
    or state offense whffe on pretrial release,                                                       ~      ~'n~ ~;
                                                                                                             ~~' ~
                                                                                                             ~~:
                                                                                                             ~c :~~.
                                                                                                                              ~pn

                                                                                                                       ` ~tnC'~            ~             r
                                                                                                                       ~ D~


                                                                                                                         ~     n
                                                                                                                              ~~    r- ~
                                                                                                                               y~ ~~~      ~
                                                                                                                                           ~.O
                                                                                                                         ~     ~~ ~~       ~
                                                                                                                               -='e ~:~'
    in violation of Title 18                            United States Code, Sections) 3148                                                 N

     Kiry K. Gray
      NAME OF iSSU1NG



     Clerk of Court
                                                                                         ian
                                                                                         uary 14, 2020 Santa Ana, California
     TITLE OF ISSUING OFFICER                                                            DATE AND LOCATION OF ISSUANCE


        T. Steele                                                                      BY_ The Honorable James V. Selna
     SIGNATURE OF DEPUTY CLERK                                                           NAME OF JUDICIAL OFFICER


                                                                       RETURN

    THIS W ARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT(LOCATION):




    DATE OF ARREST



    DESCRIPTIVE INFORMATION FOR DEFENDANC
    CONTAINED ON PAGETWO




    G-04   (10/15)                                            WARRANT FOR ARREST                                                           Page 1 of 2
   Case 8:19-cr-00061-JVS Document 85 Filed 01/15/20 Page 2 of 2 Page ID #:1867


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRIC OF CALIFORNIA
                                                                       CASE NUMBER:

 UNITED STATES OF AMERICA
                                                         Plaintiffs)                          SA CR No. 19-061-JVS
                                 V.
MICHAEL JOHN AVENATTI


                                                                                     WARRANT FOR ARREST
                                                      Defendants)


                                      ADDITIONAL DEFENDANT INFORMATION
 RACE:              SEX:         HEIGHT:           WEIGHT:         HAIR:            EYE$:         OTHER:




 DATE OF BIRTH:                  PLACE OF BIRTH:                  SOCIAL SECURITY NO.:            DRIVER'S LICENSE NO.:   ISSUING STATE:




 ALIASES:                        $CARS,TATTOOS OR OTHER DISTINGUISHING MARKS:




 AUTO YEAR:         AUTO MAKE:   AUTO MODEL:                      AUTO COLOR:                     AUTO LICENSE NO.:       ISSUING STATE:




 LAST KNOWN RESIDENCE:                                            LAST KNOWN EMPLOYMENT:




 FBI NUMBER:



 ADDITIONAL INFORMATION:




 INVESTiGATiVE AGENCY NAME                                        INVESTIGATIVE AGENCY ADDRESS:




NOTES:




G-04     (10/15)                                       WARRANT FOR ARREST                                                     Page 2 of2
